Case 0:19-cv-63125-RS Document 1 Entered on FLSD Docket 12/20/2019 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.:

 

ANDREA ARROYO,
Plaintiff,

VS.

NEXUS SERVICES OF VIRGINIA,
INC., a foreign corporation

Defendant.
/

NOTICE OF REMOVAL

Defendant, NEXUS SERVICES OF VIRGINIA, INC. (hereinafter “Defendant”), by and
through undersigned counsel and pursuant to 28 U.S.C. §§ 1441 (a), 1446, and 1331 hereby files
this Notice of Removal of this action to the United States District Court for the Southern District
of Florida. The removal of this action is premised upon the following:

1, Plaintiff, Andrea Arroyo (hereinafter “Plaintiff’), filed this action against
Defendant in the Circuit Court of the Seventeenth Judicial Circuit, in and for Broward County,
Florida, Case No.: CACE-19-024229 (the “State Court Action). A copy of all process, pleadings,
and documents served on Defendant is attached as Exhibit A and are incorporated herein by
reference, !

2. Plaintiffs Complaint alleges causes of action under the Family and Medical Leave

Act 29U.S.C. 2601 et seq. (“FMLA”), Fair Labor Standards Act 29 U.S.C. § 201 et seg. (“FLSA”),

 

1 By removing this case, Defendant is not waiving any of its defenses that it has to Plaintiff's
claims.

SPDN-868764429-2630262
Case 0:19-cv-63125-RS Document 1 Entered on FLSD Docket 12/20/2019 Page 2 of 4

and Employee Retirement Income Security Act of 1974 29 U.S.C. § 1001 et seg. (“ERISA”)
(Counts I-V).

3. Pursuant to U.S.C. § 1331, the district courts shall have original jurisdiction of all
civil actions arising under the laws of the United States. Additionally, pursuant to
28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district courts of the
United States have original jurisdiction, may be removed by the defendant or the defendants, to
the district court of the United States for the district and division embracing the place where such
action is pending.”

4, Thus, this Court has original jurisdiction over Plaintiff's claims arising under the
FLSA, FMLA, and ERISA, and this action is therefore removable under 28 U.S.C. § 1441 (a)
and (c).

5. In addition to alleging federal causes of action, Plaintiff's Complaint asserts state
law claims for breach of contract, quantum meruit, and unjust enrichment (Counts VI-VIII).

6. Pursuant to 28 U.S.C. § 1441(c), whenever a separate and independent claim or
cause of action within the jurisdiction conferred by Section 1331 is jointed with one or more
otherwise non-removable claims or causes of action, the entire case may be removed, and the
district court may determine all issues therein. Pursuant to 28 U.S.C. § 1367, this Court has
supplement jurisdiction over all other claims that are so related to claims in the action within its
original jurisdiction that form part of the same case or controversy. Bellsouth Telecomm., Inc. v.
MCImetro Access Transmission Servs., Inc., 317 F.3d 1270 (11th Cir. 2003).

7. As such, this Court has supplemental jurisdiction over Plaintiff’s claims because

they arise out of nearly the same set of facts as her FLSA claim.
Case 0:19-cv-63125-RS Document 1 Entered on FLSD Docket 12/20/2019 Page 3 of 4

8. Defendant has a location in Broward County, Florida. See Exhibit A, 9 4. Thus,
venue may properly lie in the United States District Court for the Southern District of Florida, Fort
Lauderdale Division. See 28 U.S.C. § 1391(b).

9, On November 25, 2019, Defendant was served with the Complaint. This Notice of
Removal is being filed on December 20, 2019. Thus, this Notice of Removal is being timely filed
within thirty days after Defendant was served with process. See 28 U.S.C. § 1446(b).

10. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed
with the Clerk of the Circuit Court, Seventeenth Judicial Circuit, in and for Broward County,
Florida. A copy of the Notice of Filing Notice of Removal is attached hereto as Exhibit B.

11. | Defendant has complied with all of the requirements for removal under Title 28 of
the United States Code, and this Court has jurisdiction over all the parties, and its territorial
jurisdiction embraces the place where the state court action is pending.

12. _ By filing this Notice of Removal, Defendant does not admit any of the averments
in Plaintiffs Complaint, or waive any defense, and expressly reserve any objections as to service
and personal jurisdiction.

WHEREFORE, Defendant hereby request the removal of this action from the Circuit Court
of the Seventeenth Judicial Circuit, in and for Broward Dade County, Florida, to the United States

District Court for the Southern District of Florida.

Dated: December 20, 2019 Respectfully submitted,

/s/Suhaill M. Morales
Suhaill M. Morales
Florida Bar No. 084448
smorales@anblaw.com
Steven D. Reardon
Florida Bar No. 1003515
Case 0:19-cv-63125-RS Document 1 Entered on FLSD Docket 12/20/2019 Page 4 of 4

sreardon@anblaw.com

Allen, Norton & Blue, P.A.
121 Majorca Avenue, Suite 300
Coral Gables, FL 33134

Tel: (305) 445-7801

Fax: (305) 442-1578

Counsel for Defendant

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been served via
electronic mail, on this 20th day of December 2019, upon:

Peter M. Hoogerwoerd, Esq.
Florida Bar No.: 188239
pmh@rgpattorneys.com
Nathaly Saavedra, Esq.

Florida Bar No.: 118315
Ns@rgpattorneys.com

Daniel J. Bujan, Esq.

Florida Bar No.: 1017943
Dbujan@rgpattorneys.com
Remer & Georges-Pierre, PLLC
44 West Flagler Street, Suite 2200
Miami, FL 33130

Telephone: (305) 416-5000
Facsimile: (305) 416-5005
Counsel for Plaintiff

s/Suhaill M. Morales
Attorney
